248 F.3d 1197 (9th Cir. 2001)
In the Matter of the Requested Extradition of Kevin John ArttUnited States of America, Appellee,v.Kevin John Artt, Appellant.In the Matter of the Requested Extradition of Pol BrennanUnited States of America, Appellee,v.Pol Brennan, Appellant.In the Matter of the Requested Extradition of Terence Damien KirbyUnited States of America, Appellee,v.Terence Damien Kirby, Appellant.
Nos. 97-10386, 97-10387, and 97-10390
United States Court of Appeals, Ninth Circuit.
Filed May 11, 2001

Before: Goodwin, B. Fletcher, and D.W. Nelson, Circuit Judges.

ORDER

1
Upon due consideration, the panel has decided that the Order previously filed October 31, 2000 and the Order previously filed November 17, 2000 are redesignated for publication.


2
IT IS SO ORDERED.